DETAILED ACTION
1.	The Application filed on September 3, 2020 is acknowledged.  
Claims 1-4 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification [details must be described in every each of box of Figure 1].   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation of “the first individual injection pulse” [line 9] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the SETPOINT and ACTUAL mass of the first individual injection pulse” [lines 11-12] renders the claim indefinite; since there are insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation of “the injection mass difference D1” [line 16] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the remaining difference” [line 18] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the individual injection pulse SETPOINT mass” [lines 18-19] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the corresponding difference” [line 20] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.  Note: The Applicants are further required to clarify or describe the meaning of “the corresponding difference” [the corresponding difference of what?] and/or how or by which way the corresponding difference is able to be obtained or determined?
Claim 1 recites the limitation of “the remaining difference Dn-1…” [line 21] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.  Note: The Applicants are further required to clarify or describe the meaning of “the remaining difference Dn-1…”; and/or how or by which way the remaining difference Dn-1… is able to be obtained or determined?
Claim 1 recites the limitation of “the individual injection pulse ACTUAL mass” [lines 22-23] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the final individual injection pulse” [line 23] renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
7.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Applicants are required to consider the cited references in PTO-892.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
November 28, 2022



 




/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 30, 2022